Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the amended independent claims, and specifically in view of applicant’s arguments in Remarks filed March 31, 2022. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1, 3-8, 10-15, 17-23 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Alon et al, (20210383115) and Agost et al, (20190080260). As per independent claims 1, 8 and 15 the prior art of record Alon discloses:
obtaining, by an electronic device, at least one item data, wherein the at least one item data comprises 
(i) at least one explicit feedback to a user interaction event (par 175, 256, 257) and 
(ii) historical advertisement data comprising one or more bid requests (par 272) Alon discloses historical bid data of advertisements.
Agost discloses:
generating, by the electronic device using an interaction model that incorporates the obtained at least one item data, a user response prediction for a user and another interaction event (par 18, claim 5).
The combination of Alon and Agost does not teach:
identifying, by the electronic device, at least one external data source; aligning, by the electronic device, the at least one item data to the at least one external data source based on at least one contextual data, creating pairs of aligned data, wherein for each of the pairs of the aligned data, aligning the at least one item data comprises: 
computing a weighted linear combination of a temporal interest of a user and a previous temporal interest of the user; and 
passing the weighted linear combination as an input to a next cell of an interaction model; 
generating, by the electronic device, an aggregate result based on passing the weighted linear combinations through a series of cells of the interaction mode.
These uniquely distinct features render claims 1, 3-8, 10-15, 17-23 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/Primary Examiner, Art Unit 3621